DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/22/2021 has been entered.

Claim Objections - Formality

Claims 6 and 7 are objected to because they depend on a claim that has been cancelled.

Appropriate correction is required.



Obvious-type Double Patenting Rejections

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 

Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).  



Claims
Instant
Claims
Zhang ‘549
1
packet backpressure
detection
device having
PCIe port
packets 
packet queue
first buffer
second buffer
first buffer to a second
storage duration
accumulated storage
duration
indication of
packet pressure
resetting… to 0
1













6
packet backpressure
detection
device having
PCIe port
packets
packet queue
first buffer
second buffer
next in a second
storage duration
recorded storage 
duration
indication
packet backpressure
resetting… to 0


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 1, 12, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Applicant Admitted Prior Art hereinafter AAPA in view of Kwak et al. (U.S. Publication 2005/0157676), hereinafter Kwak further in view of Russell (U.S. Patent 6,349,388) hereinafter Russell further in view of Lee et al. (US Pub. 2008/0288741) hereinafter Lee further in view of Lee (U.S. Pub. 2007/0168725) hereinafter Lee ‘725.

Referring to claim 1, AAPA teaches, as claimed, a packet backpressure detection method (backpressure, see Paragraph 5) by a device having a Peripheral Component Interconnect Express (PCIe) port (PCIe port, see Paragraph 5), comprising: 

storing a plurality of packets (see Fig. 2, Packets) that are to be transmitted via PCIe port in a packet queue (see Fig. 2, Cache unit) in a first buffer (see Fig. 2, a 

recording a storage duration (see Fig. 2, Timer 401) of each packet stored in the first buffer;

generating an indication of packet pressure at the PCIe port based on the  storage duration (see Paragraph 44).

AAPA does not disclose expressly accumulating the storage duration and generating an indication of packet pressure based on the accumulated storage duration; and resetting the accumulated storage duration to 0 in a preset condition.

Kwak does disclose accumulating the storage duration of each packet (average duration, see Paragraph 15; Note, to calculate an average duration one need to accumulate and store multiple durations) and generating an indication of packet pressure based on the accumulated storage duration (determine congestion; see Paragraph 15).

At the time of the invention it would have been obvious to a person of ordinary skill in the art to incorporate averaging into AAPA.



Still, AAPA/Kwark does not disclose expressly accumulating the duration each packet stored in the second buffer as an accumulated duration.

Russell does disclose an accumulated duration from many timer data structure (see Abstract and Fig. 2, Accumulator 212) and resetting the accumulated duration to a preset condition. 

At the time of the invention it would have been obvious to a person of ordinary skill in the art to incorporate a virtual timer into AAPA.

The suggestion/motivation for doing so would have been to enjoy convenient upgradability of virtual timers instead of fixed physical timers.

Still, AAPA/Kwark/Russell does not disclose expressly moving a packet that is to be transmitted next from the first buffer to a second buffer and resetting to 0.

Lee does disclose moving a packet (Data, see Fig. 1) that is to be transmitted next from the first buffer (see Fig. 1, 14) to a second buffer (see Fig. 1, 12).



The suggestion/motivation for doing so would have been to determine and quantify the impact of bigger buffer size or moving data so as to improve overall performance of the data flow (see Paragraph 33).

Lee ‘725 does disclose resetting to 0 (see Abstract).

At the time of the invention it would have been obvious to a person of ordinary skill in the art to incorporate resetting timer to 0 or resetting to timer to initial time that is zero.

The suggestion/motivation for doing so would have been to restart after a critical error (see Lee ‘725 Abstract).

As to claims 12 and 20, they are directed to a device/program to implement the method as set forth in claim 1.  Therefore, they are rejected on the same basis as set forth hereinabove.





Allowable Subject Matter

Claims 2-4, 8-11, and 13-19 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.




Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hyun Nam whose telephone number is (571) 270-1725 and fax number is (571) 270-2725.  The examiner can normally be reached on Monday through Friday 8:30 AM to 5:00 PM EST.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Henry Tsai can be reached on (571) 272-4176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HYUN NAM/Primary Examiner, Art Unit 2183